DISMISSED and Opinion Filed August 5, 2021




                                        In the
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-20-00962-CV

         IN THE INTEREST OF C.W., C.W., AND C.W., CHILDREN

                 On Appeal from the 304th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. JC-19-01219

                          MEMORANDUM OPINION
                     Before Justices Molberg, Carlyle, and Smith
                             Opinion by Justice Carlyle
       Appellant father appeals the trial court’s judgment denying his bill of review.

On May 17, 2021, we ordered appellant to file a brief on the merits by June 16, 2021.

On June 18, 2021, we notified appellant his brief was overdue and directed him to

file both the brief and an extension motion within ten days. We cautioned appellant

that failure to do so would result in the appeal’s dismissal. To date, appellant has not

filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal. We therefore dismiss the appeal. See TEX. R. APP.

P. 38.8(a)(1); 42.3 (b), (c).
                /Cory L. Carlyle/
200962f.p05     CORY L. CARLYLE
                JUSTICE




              –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.W., C.W.,                On Appeal from the 304th Judicial
AND C.W., CHILDREN,                           District Court, Dallas County, Texas
                                              Trial Court Cause No. JC-19-01219.
No. 05-20-00962-CV                            Opinion delivered by Justice Carlyle.
                                              Justices Molberg and Smith
                                              participating.


    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 5th day of August, 2021.




                                        –3–